Case 3:19-cv-01537-BEN-JLB Document 73-2 Filed 12/28/20 PageID.8773 Page 1 of 54



   1   XAVIER BECERRA
       Attorney General of California
   2   State Bar No. 118517
       MARK R. BECKINGTON
   3   Supervising Deputy Attorney General
       State Bar No. 126009
   4   JOSE A. ZELIDON-ZEPEDA
       Deputy Attorney General
   5   State Bar No. 227108
       PETER H. CHANG
   6   Deputy Attorney General
       State Bar No. 241467
   7   JOHN D. ECHEVERRIA
       Deputy Attorney General
   8   State Bar No. 268843
        455 Golden Gate Avenue, Suite 11000
   9    San Francisco, CA 94102-7004
        Telephone: (415) 510-3479
  10    Fax: (415) 703-1234
        E-mail: John.Echeverria@doj.ca.gov
  11   Attorneys for Defendants
  12                      IN THE UNITED STATES DISTRICT COURT
  13                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  14
  15   JAMES MILLER, et al.,                         Case No. 19-cv-1537-BEN-JLB
  16                       Plaintiffs, DECLARATION OF LOUIS
                                       KLAREVAS IN SUPPORT OF
  17           v.                      DEFENDANTS’ DAUBERT
                                       MOTION TO PRECLUDE
  18   CALIFORNIA ATTORNEY             TESTIMONY OF JOHN R. LOTT,
       GENERAL XAVIER BECERRA,         JR.
  19   et al.,
                                       Date:         February 3, 2021
  20                     Defendants. Time:           10:00 a.m.
                                       Dept:         5A
  21                                   Judge:        Hon. Roger T. Benitez
                                       Trial Date:   February 3, 2021
  22                                   Action Filed: August 15, 2019
  23
  24
  25
  26
  27
  28
       Declaration of Louis Klarevas in Support of Defendants’ Daubert Motion to Preclude Testimony
                               of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-2 Filed 12/28/20 PageID.8774 Page 2 of 54



   1                       DECLARATION OF LOUIS KLAREVAS
   2   I, Louis Klarevas, declare:
   3        1.    I make this Declaration in support of Defendants’ Daubert Motion to
   4   Preclude Testimony of John R. Lott, Jr. This Declaration is based on my own
   5   personal knowledge and experience, and if I am called as a witness, I could and
   6   would testify competently to the truth of the matters discussed in this Declaration.
   7   I.   SUMMARY
   8        2.    In John Lott’s Declaration in Support of Plaintiffs Motion for Preliminary
   9   Injunction (“Lott Declaration” or “Lott Decl.” hereinafter), which I understand
  10   Plaintiffs have identified as a trial exhibit (Plaintiffs’ Exhibit 10), Lott primarily
  11   attempts two forms of analysis. First, he offers his perspective on certain academic
  12   literature related to the effects of assault weapons bans (Lott Decl. paras. 13-45 and
  13   54-62). Second, he undertakes a 30-year time-series analysis of mass shootings
  14   before, during, and after the Federal Assault Weapons Ban (Lott Decl. paras. 46-53)
  15   in an attempt to argue that the Federal Ban did not succeed in reducing mass
  16   shootings with assault weapons during the 10-year period it was in effect
  17   (September 13, 1994 – September 12, 2004).
  18        3.    In my Declaration in Support of Defendant’s Opposition to Motion for
  19   Preliminary Injunction (paras. 28-46), which I understand Defendants’ have
  20   identified as a trial exhibit (Defendants’ Exhibit E), I addressed how Lott
  21   misrepresents the literature on the effects of assault weapons bans. I will not repeat
  22   those points here. Instead, this Declaration will be devoted to the numerous errors
  23   in Lott’s analysis of mass shooting trends before, during, and after the Federal
  24   Assault Weapons Ban, which were initially raised in paragraph 45 of my prior
  25   Declaration in this case.
  26        4.    Throughout his time-series analysis (Lott Decl. paras. 46-53), Lott
  27   presents to the Court a plethora of inaccurate data concerning mass shootings and
  28   the use of assault weapons in mass shootings. Because his data are wrong, his
                                                       2
       Declaration of Louis Klarevas in Support of Defendants’ Daubert Motion to Preclude Testimony
                               of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-2 Filed 12/28/20 PageID.8775 Page 3 of 54



   1   conclusions are wrong. The errors in the Lott Declaration are notable not only
   2   because of their sheer quantity—as discussed below, Lott provided inaccurate data
   3   for 83% of all datapoints relied upon for analysis—but because those errors are
   4   readily apparent if one methodically consults the source materials cited by Lott.
   5   II.   DATA OF MASS SHOOTING INCIDENTS AND DEATHS
   6         5.    In connection with paras. 49-52 of Lott’s Declaration (on pages 18 and
   7   19 of his Declaration), Lott provides three bar graphs that, using third-party
   8   datasets, purportedly represent trends for the 10-year period immediately preceding
   9   the Federal Assault Weapons Ban (September 1984–August 1994), the 10-year
  10   period during the Federal Assault Weapons Ban (September 1994–August 2004),
  11   and the 10-year period immediately following the Federal Assault Weapons Ban
  12   (September 2004–August 2014).1 The charts that appear in Lott’s Declaration
  13   originally appeared in a blog post that was posted on May 5, 2018, on the website
  14   of the Crime Prevention Research Center (“CPRC”), an organization founded by
  15   Lott (see Exhibit 1).2 Indeed, these three charts appear in identical form (with
  16   identical datapoints) in this blog post.
  17         A.    Incidents and Deaths Based on Klarevas Dataset
  18         6.    Figures 1a and 2a below are reproductions of the third-party data charts
  19   that appear in Lott’s Declaration.3 Figures 1a and 2a each contains data that are
  20   inaccurate, rendering each chart—and the conclusions drawn from each chart—
  21
              1
                 Lott wrongly claims: “Our numbers will differ slightly from Klarevas’ simply because
  22   we … only include part of 1984 and 2014 in our time range, whereas Klaveras [sic.] includes
       both years in their entirety.” Lott Decl., lines. 16-19, p. 17 (emphasis added). Had Lott carefully
  23   read my book, he would know that I used the following timeframes: September 13, 1984–
       September 12, 1994, September 13, 1994–September 12, 2004, and September 13, 2004 –
  24   September 12, 2014. My timeframes of analysis are not presented in full calendar years. His
       claim to the contrary is false.
  25           2 The very first sentence of the blog post reads: “The Data files for the data used below is

       available here.” Clicking on the hyperlink in this sentence takes the reader to a Microsoft Excel
  26   Workbook that contains all of the data that Lott relied upon to draft this blog post and to construct
       the charts that appear in his Declaration.
  27           3 Figure 1a is a reproduction of the datapoints from the graph that appears at line 9, p. 18

       of Lott’s Declaration. Figure 2a is a reproduction of the datapoints from the graph that appears at
  28   line 16, p. 20 of Lott’s Declaration.
                                                           3
        Declaration of Louis Klarevas in Support of Defendants’ Daubert Motion to Preclude Testimony
                                   of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-2 Filed 12/28/20 PageID.8776 Page 4 of 54



   1   flawed and unreliable from an analytical perspective. The specific datapoints that
   2   are inaccurate are underlined. Figures 1b and 2b below are corrected versions of
   3   the corresponding bar graphs, incorporating, to the extent possible, accurate
   4   datapoints. For ease of comparison, I present each original chart followed by the
   5   respective adjusted chart.
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                       4
       Declaration of Louis Klarevas in Support of Defendants’ Daubert Motion to Preclude Testimony
                               of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-2 Filed 12/28/20 PageID.8777 Page 5 of 54



   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                       5
       Declaration of Louis Klarevas in Support of Defendants’ Daubert Motion to Preclude Testimony
                               of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-2 Filed 12/28/20 PageID.8778 Page 6 of 54



   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                       6
       Declaration of Louis Klarevas in Support of Defendants’ Daubert Motion to Preclude Testimony
                               of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-2 Filed 12/28/20 PageID.8779 Page 7 of 54



   1        7.   To explain how Lott misrepresented my data, I will review the four
   2   measures in Figure 1a above that are incorrect. First, Lott claims that there were 35
   3   total mass shootings resulting in 6 or more victims killed from September 2004–
   4   August 2014, whereas my dataset only reflects 34 total shootings resulting in 6 or
   5   more victims killed in that same time period. By examining Lott’s Excel
   6   Workbook, it becomes clear that the additional shooting is the result of Lott
   7   including a mass shooting that occurred in Bell, Florida, on September 18, 2014,
   8   more than a decade after the Federal Assault Weapons Ban had expired and outside
   9   of his analytical timeframe of September 2004–August 2014.
  10       8.    In identifying whether or not mass shootings in my dataset involved
  11   assault weapons, Lott also misrepresents the respective data for each of the three
  12   10-year periods under examination. He claims there were 6 such incidents in the
  13   decade prior to the Federal Ban, whereas I identify 5 such incidents. The
  14   discrepancy is the result of Lott treating the mass shooting that occurred in
  15   Jacksonville, Florida, on June 19, 1990, as involving an assault weapon. However,
  16   the firearm in question was a M1 carbine, which is not considered to be an assault
  17   weapon under Florida or federal law. Similarly, in the decade of the Federal Ban,
  18   Lott claims that there were 2 mass shootings involving assault weapons in my
  19   dataset. Actually, there were 3 such incidents. The shooting omitted by Lott
  20   occurred in Edinburg, Texas, on January 15, 2003. Lott’s Excel Workbook codes
  21   this shooting as not involving an assault weapon, even though it contradictorily
  22   notes that the shooting involved “semi-automatic SKS Norinco 7.62x39mm rifles,”
  23   which are assault weapons (see Exhibit 2 for CPRC entries in Excel).
  24       9.    In the decade following the Federal Ban, Lott represents that my dataset
  25   only identifies 5 mass shootings resulting in 6 or more victims killed that involved
  26   assault weapons. Actually, there were 8 such incidents. The first of the three
  27   omitted incidents was a mass shooting that occurred in Indianapolis, Indiana, on
  28   June 1, 2006. Lott’s Excel Workbook clearly notes that the shooting involved a
                                                       7
       Declaration of Louis Klarevas in Support of Defendants’ Daubert Motion to Preclude Testimony
                               of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-2 Filed 12/28/20 PageID.8780 Page 8 of 54



   1   “long gun [that] had 7.62x39mm cartridge casings.” Moreover, when one consults
   2   the source that Lott links to this incident, that source (a ruling of the Indiana
   3   Supreme Court) indicates that the weapon was an AK-47-type assault rifle. Again,
   4   Lott failed to count this incident as a mass shooting involving an assault weapon or
   5   report this fact in his Declaration. The second of the three omitted incidents was a
   6   mass shooting that occurred in Geneva County, Alabama, on March 10, 2009.
   7   Lott’s Excel Workbook entry for this incident notes that one of the weapons used
   8   was a “Bushmaster XM-15 rifle,” which is an AR-15-type assault rifle. However,
   9   even though Lott was aware that the firearm in this case was an assault weapon, he
  10   failed to report it in his Declaration. Finally, the third of the three omitted incidents
  11   was a mass shooting that occurred in Appomattox, Virginia, on January 19, 2010.
  12   In this instance, Lott’s Excel Workbook entry for this shooting does not identify
  13   any weapon. It is blank, even though it was well reported in the local news media
  14   that the gunman used a .223-caliber AR-15-type assault rifle to kill his 8 victims.
  15   When these shootings are accounted for, the fatality tolls reported in Figure 2a also
  16   change. By not accurately reporting incidents from my dataset, Lott misrepresented
  17   my data. Just an important, he gave the false impression that there were nearly 20%
  18   fewer high-fatality mass shootings involving assault weapons from September 1984
  19   to August 2014 than there actually were (see Exhibit 2 for CPRC entries in Excel).
  20        B.   Incidents Based on Mother Jones Dataset
  21        10. Figure 3a below is a reproduction of the third-party data chart based on
  22   Mother Jones’ data (Lott Decl. p. 19, line 1). Figure 3a contains data that are
  23   inaccurate, rendering the chart—and the conclusions drawn from the chart—flawed
  24   and unreliable from an analytical perspective. The specific datapoints that are
  25   inaccurate are underlined. Figure 3b below is a corrected version of the chart,
  26   incorporating, to the extent possible, accurate datapoints. For ease of comparison, I
  27   present the original chart followed by the respective adjusted chart.
  28
                                                       8
       Declaration of Louis Klarevas in Support of Defendants’ Daubert Motion to Preclude Testimony
                               of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-2 Filed 12/28/20 PageID.8781 Page 9 of 54



   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                       9
       Declaration of Louis Klarevas in Support of Defendants’ Daubert Motion to Preclude Testimony
                               of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-2 Filed 12/28/20 PageID.8782 Page 10 of 54



    1        11. As with his treatment of my dataset, Lott misrepresented the Mother
    2   Jones data. Lott included 2 mass shootings that resulted in only 3 deaths (which are
    3   outside his definitional parameter of a minimum of four victims killed); omitted 4
    4   mass shootings that involved assault weapons; and included the death of
    5   perpetrators in his fatality count for 10 incidents, making it seem as if there were
    6   nearly 30% more deaths in mass shootings resulting in 6 or more victims killed than
    7   there actually were.
    8        12. Comparing Lott’s original bar charts (Figures 1a, 2a, and 3a) with the
    9   adjusted ones (Figures 1b, 2b, and 3b) shows that 15 of the 24 datapoints
  10    represented in Lott’s original charts are inaccurate. That is a 63% error rate. Put
  11    another way, nearly two-thirds of the factual claims Lott makes in Figures 1a, 2a,
  12    and 3a are wrong.
  13          C.    Incidents and Deaths Based on CPRC Dataset
  14         13. Lott also created two bar charts using data collected by the CPRC—the
  15    organization he founded—to display trends before, during, and after the Federal
  16    Assault Weapons Ban. Figures 4a and 5a below are reproductions of the two
  17    CPRC charts that appear in Lott’s Declaration.4 Each of these two bar graphs
  18    contains data that are inaccurate, rendering each chart—and the conclusions drawn
  19    from each chart—flawed and unreliable. The specific datapoints that are inaccurate
  20    are underlined. (Explanations for how it was determined that the data are
  21    inaccurate are provided below.) Figures 4b and 5b below are adjusted versions of
  22    the corresponding bar graphs, incorporating, to the extent possible, accurate
  23    datapoints. For ease of comparison, I present each original chart followed by the
  24    respective adjusted chart.
  25
  26
  27           4
                  Figure 4a is a reproduction of the datapoints from the graph that appears at line 16, p. 19
        of Lott’s Declaration. Figure 5a is a reproduction of the datapoints from the graph that appears at
  28    line 1, p. 21 of Lott’s Declaration.
                                                            10
         Declaration of Louis Klarevas in Support of Defendants’ Daubert Motion to Preclude Testimony
                                    of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-2 Filed 12/28/20 PageID.8783 Page 11 of 54



    1
    2
    3
    4
    5
    6
    7
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                        11
        Declaration of Louis Klarevas in Support of Defendants’ Daubert Motion to Preclude Testimony
                                of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-2 Filed 12/28/20 PageID.8784 Page 12 of 54



    1
    2
    3
    4
    5
    6
    7
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                        12
        Declaration of Louis Klarevas in Support of Defendants’ Daubert Motion to Preclude Testimony
                                of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-2 Filed 12/28/20 PageID.8785 Page 13 of 54



    1        14. The left half of Figure 4a attempts to document mass shooting incidents
    2   resulting in 6 or more victims killed, distinguishing the subset of incidents that
    3   involved assault weapons. The left half of Figure 5a attempts to document the
    4   number of fatalities in mass shooting incidents resulting in 6 or more victims killed,
    5   again distinguishing the subset of fatalities that occurred in incidents involving
    6   assault weapons. Figure 4a indicates that, in the 30-year timeframe under
    7   examination, there were a total of 39 incidents resulting in 6 or more victims killed,
    8   and that the subset of those shootings that involved assault weapons was 9 total
    9   incidents. As was initially documented in Figure 1b and as Figure 4b makes clear,
  10    there were actually 65 incidents resulting in 6 or more victims killed during this 30-
  11    year time, 16 of which involved assault weapons. This means that, in its references
  12    to mass shootings resulting in 6 or more victims killed, Figure 4a omitted 40% of
  13    all known incidents and 44% of all known incidents involving assault weapons.
  14         15. Similarly, Figure 5a indicates that, in the 30-year timeframe under
  15    examination, there were a total of 355 deaths in incidents resulting in 6 or more
  16    victims killed, and that the subset of those shootings that involved assault weapons
  17    resulted in 94 total deaths. As was initially documented in Figure 2b and as Figure
  18    5b makes clear, there were actually 546 deaths from incidents resulting in 6 or more
  19    victims killed during this 30-year time, and 145 of those deaths resulted from
  20    incidents that involved assault weapons. This means that, in its references to
  21    fatalities associated with mass shootings resulting in 6 or more victims killed,
  22    Figure 5a omitted 35% of all known deaths and 35% of all known deaths from
  23    incidents involving assault weapons. Stated another way, all 12 of the datapoints in
  24    the left halves of Figures 4a and 5a are inaccurate.
  25         16. The data in the right halves of Figures 4a and 5a are equally all
  26    inaccurate for a very obvious reason. They, respectively, purport to capture the
  27    number of incidents resulting in 4 or more victims killed and the number of
  28    fatalities resulting from those incidents. Because the fatality threshold is lowered
                                                        13
        Declaration of Louis Klarevas in Support of Defendants’ Daubert Motion to Preclude Testimony
                                of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-2 Filed 12/28/20 PageID.8786 Page 14 of 54



    1   from 6 deaths to 4 deaths, at a minimum, the number of incidents and deaths for
    2   shootings resulting in 4 or more victims killed must be the same or larger than the
    3   number of incidents and deaths for shootings resulting in 6 or more victims killed.
    4   After all, the shootings resulting in 6 or more deaths are a subset of shootings
    5   resulting in 4 or more deaths. Yet, a comparison of Figures 4a and 5a with Figures
    6   4b and 5b demonstrates that Lott’s data are incomplete, and therefore inaccurate.
    7   Indeed, for four of the six measures of incidents and for four of the six measures of
    8   fatalities, Lott’s tallies are smaller than those for incidents resulting in 6 or more
    9   deaths.5 That mathematically cannot be, unless incidents (and the corresponding
  10    fatalities) are being excluded for arbitrary reasons. 6
  11         17. The omissions in the CPRC dataset were adjusted for by reincorporating
  12    all known incidents and fatalities associated with mass shootings resulting in six or
  13    more deaths (as captured in Figures 1b and 2b). Furthermore, in an effort to come
  14    up with more comprehensive numbers on shootings resulting in four or more
  15    deaths, the data on shootings resulting in six or more deaths (from Figures 1b and
  16    2b) were combined with the CPRC data on shootings resulting in exactly four or
  17    five deaths. When the Klarevas and CPRC datasets are combined, it becomes clear
  18    that all of the measures on the right halves of Figures 4a and 5a are undercounts.7
  19           5  To provide an example, Lott claims in Figure 4a that for the 10-year periods before,
        during, and after the Federal Assault Weapons Ban, there were, respectively, 18, 17, and 33 mass
  20    shootings that resulted in 4 or more victims killed. But as Figures 1b and 4b indicate, there were
        actually 19, 12, and 34 mass shootings that resulted in 6 or more victims killed, during these
  21    corresponding 10-year periods. Obviously, it is impossible to have 19 shootings resulting in a
        minimum of 6 deaths, but only 18 shootings resulting in a minimum of 4 deaths, during the exact
  22    same time period.
                6 As a case in point, in Figure 1a (which is a reproduction of unadjusted data that appear in
  23    Lott’s Declaration), Lott claims that, in the 30-year period surrounding the Federal Assault
        Weapons Ban, there were 66 mass shootings resulting in 6 or more victims killed, 13 of which
  24    involved assault weapons. But in Figure 4a (which is also a reproduction of unadjusted data that
        appear in Lott’s Declaration), Lott suddenly claims that, in the 30-year period surrounding the
  25    Federal Assault Weapons Ban, there were only 39 mass shootings resulting in 6 or more victims
        killed, 9 of which involved assault weapons. Basically, 27 high-fatality mass shootings, 4 of
  26    which involved assault weapons, vanished from Lott’s analysis.
                7 Unfortunately, while our knowledge of mass shooting incidents resulting in 6 or more
  27    victims killed appears to be exhaustive (at least going as far back as 1966), our knowledge of
        mass shooting incidents resulting in 5 or fewer victims killed is not exhaustive. As such, there is
  28
                                                        14
        Declaration of Louis Klarevas in Support of Defendants’ Daubert Motion to Preclude Testimony
                                of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-2 Filed 12/28/20 PageID.8787 Page 15 of 54



    1   As with the datapoints on the left halves of Figures 4a and 5a, all 12 of the
    2   datapoints on the right halves of Figures 4a and 5a are inaccurate. This means that
    3   the combined error rate for Figures 4a and 5a is 100%.
    4        18. The CPRC appears to intentionally exclude certain incidents and deaths
    5   from its dataset. Doing so violates Lott’s own guideline that any dataset which is
    6   “arbitrarily selective in its data collection” should be treated as “problematic.” This
    7   admonishment is taken directly from paragraph 40 of Lott’s Declaration. As Lott’s
    8   use of the CPRC dataset excludes shootings based on criteria other than the number
    9   of casualties—criteria that he did not disclose in his Declaration—he seems to be
  10    violating his own rule of analysis. 8
  11         19. It should also be noted that the discrepancies cannot be dismissed as
  12    differences of opinion. For example, as discussed above, a review of the dataset
  13    contained in Lott’s CPRC Excel Workbook indicates that he clearly knew—and
  14    concurred—that 15 of the 16 cases I identified as involving assault weapons were
  15
        no comprehensive dataset that captures all mass shootings resulting in exactly 4 or 5 victims
  16    killed. However, the CPRC does denote some incidents that resulted in exactly 4 or 5 victims
        killed during the 30-year period under examination in Lott’s Declaration. Specifically, from
  17    September 1984–August 2014, the CPRC identified a total of 30 such shootings, resulting in a
        total 130 deaths. These incidents have been combined with all known mass shootings resulting in
  18    6 or more victims killed during the corresponding 30-year time period (65 total incidents resulting
        in a combined 546 deaths) to generate the datapoints that appear on the right halves of Figures 4b
  19    and 5b. The purpose of these datapoints is not to be exhaustive (which they cannot be), but to be
        more comprehensive, and therefore more accurate, for purposes of demonstrating that the CPRC
  20    data in Figures 4a and 5a knowingly undercount incidents and deaths.
                 8 Lowering the fatality threshold from 6 victims killed to 4 victims killed, for purposes of
  21    a broader analysis, is a worthy research objective. However, the assertion that the FBI defines
        “mass shootings” as shootings resulting in 4 or more deaths—an assertion that Lott makes in
  22    paras. 48-49 of his Declaration in an effort seemingly to imply that there is an official federal
        government definition of “mass shootings”—is patently false and misleading. Indeed, the blog
  23    post that serves as the origin of Lott’s time-series analysis refers to “the official FBI definition of
        mass public shootings.” The FBI has never defined the terms “mass shootings” or “mass public
  24    shootings.” By contrast, in a 2014 report, the FBI defined the term “active shooter.” But it also
        made it clear in that same report that an active shooter incident is not the same thing as a mass
  25    shooting. In a subsequent publication, the lead author of the FBI’s report on active shooter events
        publicly scolded Lott for his efforts to “confound” key definitional terms as well as for
  26    “misrepresenting” the FBI’s work to advance “a straw-man argument” that is “simply not true.”
        See, Pete Blair and M. Hunter Martindale, “Misrepresenting the FBI Active Shooter Report: A
  27    Response to Lott,” ACJS Today, 40(3), May 2015, 32-35, available at:
        https://cdn.ymaws.com/www.acjs.org/resource/resmgr/ACJSToday/ACJSTodayMay2015.pdf.
  28
                                                        15
        Declaration of Louis Klarevas in Support of Defendants’ Daubert Motion to Preclude Testimony
                                of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-2 Filed 12/28/20 PageID.8788 Page 16 of 54



    1   indeed perpetrated with assault weapons. 9 Yet, despite having this information in
    2   his dataset, he instead provided the Court with charts that indicated that there were
    3   fewer than 15-16 incidents involving assault weapons, giving the false impression
    4   that the difference between the 10-year periods before, during, and after the Federal
    5   Assault Weapons Ban was less pronounced than it actually was. 10
    6   III. SHARE OF MASS SHOOTINGS INVOLVING ASSAULT WEAPONS
    7        20. Turning to the last set of bar charts in Lott’s Declaration, Figures 6a, 7a,
    8   and 8a below are also reproductions of the final three bar charts that appear in
    9   Lott’s Declaration.11 Each of these three bar graphs contains data that are
  10    inaccurate, rendering each chart—and the conclusions drawn from each chart—
  11    flawed and unreliable. The specific datapoints that are inaccurate are underlined.
  12    Figures 6b, 7b, and 8b are adjusted versions of the corresponding bar graphs,
  13    incorporating, to the extent possible, accurate datapoints. For ease of comparison, I
  14    present each original chart followed by the respective adjusted chart.
  15
  16
  17
  18
  19           9
                   As mentioned above in paragraph 9, of the known mass shooting incidents resulting in 6
        or more victims killed that involved assault weapons, the only one that Lott and I seem to
  20    disagree on is the January 19, 2010, massacre in Appomattox, Virginia, which involved AR-15-
        type assault rifles. The CPRC dataset does not list any weapons for this shooting. Despite not
  21    knowing the types of firearms used, Lott classified this shooting as not involving assault
        weapons, rather than classifying it as “unknown.” (See Exhibit 2 for the CPRC’s data entries on
  22    the Appomattox massacre from Lott’s Excel Workbook).
                 10 In paragraph 42 of his Declaration, Lott writes: “Using Klarevas’ definition, we
  23    identified only two cases involving assault weapons in the ten years during which the Federal
        Assault Weapons Ban was in effect—September 1994 to September 2004. The two attacks were
  24    the Columbine shooting in 1999 and a case in Wakefield, Massachusetts in 2000 that involved an
        AK-47.” When one examines the CPRC dataset that Lott helped maintain, it is clear that the
  25    CPRC dataset also documented the use of AK-47-type assault rifles in the January 15, 2003, mass
        murder in Edinburg, Texas. (See Exhibit 2 for the CPRC’s data entries on the Edinburg massacre
  26    from Lott’s Excel Workbook). However, Lott fails to report this in his Declaration.
                 11 Figure 6a is a reproduction of the datapoints from the graph that appears at line 1, p. 22
  27    of Lott’s Declaration. Figure 7a is a reproduction of the datapoints from the graph that appears at
        line 1, p. 23 of Lott’s Declaration. Figure 8a is a reproduction of the datapoints from the graph
  28    that appears at line 15, p. 23 of Lott’s Declaration.
                                                             16
         Declaration of Louis Klarevas in Support of Defendants’ Daubert Motion to Preclude Testimony
                                     of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-2 Filed 12/28/20 PageID.8789 Page 17 of 54



    1
    2
    3
    4
    5
    6
    7
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                        17
        Declaration of Louis Klarevas in Support of Defendants’ Daubert Motion to Preclude Testimony
                                of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-2 Filed 12/28/20 PageID.8790 Page 18 of 54



    1
    2
    3
    4
    5
    6
    7
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                        18
        Declaration of Louis Klarevas in Support of Defendants’ Daubert Motion to Preclude Testimony
                                of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-2 Filed 12/28/20 PageID.8791 Page 19 of 54



    1
    2
    3
    4
    5
    6
    7
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                        19
        Declaration of Louis Klarevas in Support of Defendants’ Daubert Motion to Preclude Testimony
                                of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-2 Filed 12/28/20 PageID.8792 Page 20 of 54



    1        21. Figures 6a, 7a, and 8a purport to capture the percentage of mass
    2   shootings that involved assault weapons as a share of all mass shootings. Because
    3   most of the underlying datapoints in Figures 1a, 3a, and 4a that were used to
    4   calculate these percentages were inaccurate, nearly all of the corresponding
    5   percentages in Figures 6a, 7a, and 8a are inaccurate as well. When re-performing
    6   the calculations using adjusted incident data (drawn from Figures 1b, 3b, and 4b),
    7   we see that all 3 of the datapoints in Figure 6a, 4 of the 6 datapoints in Figure 7a,
    8   and all 6 of the datapoints in Figure 8a are inaccurate. In other words, 13 of the 15
    9   datapoints in Figures 6a, 7a, and 8a are inaccurate. That is an error rate of 87%.
  10         22. As noted in my prior Declaration in this case (para. 44), there is no basis
  11    for performing this type of “share” analysis. Advancing an argument based on the
  12    percentage of mass shootings involving assault weapons as a share of all mass
  13    shootings is a straw-man argument that displays a lack of understanding as to how
  14    bans operate, as discussed in paragraph 44 of my prior Declaration in this case. In
  15    addition to lacking a scholarly foundation, Lott’s theory about the share of mass
  16    shootings involving assault weapons also lacks an empirical foundation, given the
  17    enormous error rate that underpins his calculations of percentages.
  18    IV. CONCLUSION
  19         23. When we take all eight bar charts that Lott presented in his Declaration
  20    and evaluate the accuracy of each datapoint in these charts, we can conclude that 52
  21    of the 63 datapoints are inaccurate. Overall, the combined error rate for all of these
  22    eight bar charts is 83%—only 17% of the data provided by Lott, and relied on to
  23    form his opinions about the effectiveness of assault weapons bans, are accurate. 12
  24
               12
                  Setting aside the CPRC data that Lott reported in his Declaration (Figures 4a, 5a, and
  25    8a), Lott’s error rate in reporting the Klarevas data (Figures 1a and 2a) was 67% and his error rate
        in reporting the Mother Jones data (Figure 3a) was 58%. When Lott subsequently attempted to
  26    calculate the percentage of mass shootings involving assault weapons as a share of all mass
        shootings, his error rate regarding the Klarevas data (Figure 6a) was 100% and his error rate
  27    regarding the Mother Jones (Figure 7a) was 67%. The combined error rate for Figures 1a, 2a, 3a,
        6a, and 7a—which represents all of the non-CPRC data reported by Lott in his Declaration—is
  28    67%.
                                                            20
         Declaration of Louis Klarevas in Support of Defendants’ Daubert Motion to Preclude Testimony
                                    of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-2 Filed 12/28/20 PageID.8793 Page 21 of 54



    1   When such gross errors permeate charts, any conclusions that are drawn from those
    2   charts are of no analytical value.
    3        24. In discussing trends in the incidence and lethality of mass shootings
    4   before, during, and after the Federal Assault Weapons Ban, Lott asserts, “Klarevas’
    5   own data shows a decline over time that continued after the [federal] assault
    6   weapons ban expired. The Mother Jones and CPRC data show even steeper post-
    7   ban declines.”13 When adjusted for accuracy, all the data show that, contrary to
    8   Lott’s assertion, mass shootings decreased during the 10-year period of the Federal
    9   Assault Weapons Ban, when compared to the 10-year period immediately
  10    preceding the Federal Ban, only to increase in the 10-year period immediately
  11    following the expiration of the Federal Ban.
  12         I declare under penalty of perjury that the foregoing is true and correct.
  13         Executed in New York, New York, on December 27, 2020.
  14
  15
  16
  17
                                                     ______________________________
  18                                                          Louis Klarevas
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28          13
                   Lott Decl. para. 52.
                                                        21
        Declaration of Louis Klarevas in Support of Defendants’ Daubert Motion to Preclude Testimony
                                of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-2 Filed 12/28/20 PageID.8794 Page 22 of 54




                                EXHIBIT 1
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8795
                                                                                        public shootings                    Page 23
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime




Crime Prevention Research Center
        Research
        Data
        About/Board Of Academic Advisors
        Op-Eds
        Contact/Press
        Donate


 Search




https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                     1/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8796
                                                                                        public shootings                    Page 24
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime

Featured

Klarevas’ False Claims About The Federal Assault
Weapons Ban And Mass Public Shootings
5 May , 2018

The Data files for the data used below is available here.

A large amount of research has been done on the federal assault weapons
ban that was in effect from 1994 to 2004. It has consistently found no
statistically significant impact on mass public shootings or any other type of
crime.

This holds true even for research funded by the Clinton administration.
Criminology professors Chris Koper and Jeff Roth concluded in a 1997
report for the National Institute of Justice, “The evidence is not strong
enough for us to conclude that there was any meaningful effect (i.e., that the
effect was different from zero).” Messrs. Koper and Roth suggested that it
might be possible to find a benefit after the ban had been in effect for more
years. In 2004, they published a follow-up NIJ study with fellow
criminologist Dan Woods. They found: “We cannot clearly credit the ban
with any of the nation’s recent drop in gun violence. And, indeed, there has
been no discernible reduction in the lethality and injuriousness of gun
violence.”

Dr. John Lott and others have done similar research on both state and federal
assault weapons bans. They’ve found no evidence that any such ban
reduced the frequency or deadliness of mass public shootings or had a
beneficial impact on any other crime rate. The third edition of “More Guns,
Less Crime” (University of Chicago Press, 2010) examined the impact of
federal and state assault weapon bans both before, during, and after the
federal ban was in effect.


https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                     2/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8797
                                                                                        public shootings                    Page 25
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime

Even a 2014 survey by the left-leaning ProPublica concluded that despite
some claims by Democratic politicians, there was no compelling evidence
that the federal assault weapons ban had any impact on any type of crime.

In looking at mass public shootings, most researchers have used the
traditional FBI definition. And we have also done so in all of our posts on
mass public shootings (e.g., here, here, here, and here). There are several
parts to this definition.

   1. The official FBI definition of mass public shootings excludes “shootings
      that resulted from gang or drug violence” or that occurred in the
      commission of another crime such as robbery. It isn’t that gang deaths
      aren’t important, but just that the causes and solutions are dramatically
      different from the type of mass public shootings at schools, movie
      theaters and malls where the point of the attack is simply to kill as many
      people as possible. Indeed, the amount of coverage given to these
      different events shows that the media also treats these two types of cases
      quite differently.
   2. The FBI only includes shootings in “public places” such as commercial
      areas (malls, stores, and other businesses), schools and colleges, open
      spaces, government properties (including military bases and civilian
      offices), houses of worship, common areas at apartment buildings, and
      healthcare facilities. [Residences were included in the total deaths only
      when “where casualties occurred inside a private residence before a
      shooter moved to a public area, those incidents were categorized at the
      location where the public was more at risk.” For example, their cases
      would involve a residence and then a school.]
   3. From the 1980s to 2013, the original FBI definition of “mass killings”
      had been “four or more victims slain, in one event, in one location,” not
      including the offender in the victim count (CRS, July 30, 2015). In
      2013, the definition was changed to “three or more killings.” The vast
      majority of academics have continued to use the four-or-more definition.
       This includes researchers such as James Alan Fox. See also studies
      from years ago such as, “The Impact of Right-to-Carry Concealed
      Firearm Laws on Mass Public Shootings,” (Grant, Kovandzic, Moody,
      Homicide Studies, Nov. 1, 2002). Even groups such as Bloomberg’s
https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                     3/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8798
                                                                                        public shootings                    Page 26
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime

        Everytown for Gun Safety, which Snopes cites approvingly, has recently
        used the four-or-more definition.

Some recent work by Louis Klarevas has gotten a lot of attention for
claiming that the 1994-2004 Assault Weapon ban supposedly reduced the
number of mass shootings. While his research isn’t peer-reviewed research,
we will still spend some time discussing it. Klarevas starts by making an
unusual decision in terms of how he limits his research to shootings with 6
or more fatalities. We don’t know of any other study that does this, and
Klarevas doesn’t provide an explanation. Nor does he explain why he mixes
together public shootings with gang shootings. Klarevas merely uses the
alternative phraseology of “high-fatality” mass shootings.

Here are two graphs, the first by the Washington Post and the second by
former Labor Secretary Robert Reich, that make use of Klarevas’ numbers.




https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                     4/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8799
                                                                                        public shootings                    Page 27
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime




Academics wouldn’t make the types of comparisons that Klarevas makes.
 They would see how death rates changed in states where the federal ban
actually affected the ability of citizens to own assault weapons. Then they
would compare these states with other states where the law effectively
remained unchanged because state-level bans were already in place. That is
the way Koper and Roth did it in their studies, as did Lott, and it resulted in
not finding any impact from assault weapon bans.

The rate of mass shootings or mass public shootings may go up and down
for many reasons over time. But if the assault weapons ban reduced these
attacks, the share of attacks committed with “assault weapons” should have
https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                     5/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8800
                                                                                        public shootings                    Page 28
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime

decreased. If the gun control advocates are right, banning assault weapons
ought to reduce attacks or murders committed with assault weapons.

But just for the sake of argument, let’s initially follow Klarevas in looking at
the total number of attacks before, during, and after the assault weapons ban.
 We will use the cases that Klarevas identifies in his book as mass shootings
(here and here) as well as mass public shootings collected by Mother Jones
and the CPRC. Klarevas doesn’t provide any breakdown for only shootings
committed with assault weapons, even though the assault weapons ban is the
subject of his research.

In an email to writer Jon Stokes, Klarevas identified seven mass shootings
with assault weapons over the ten years from January 1984 though 1993 (the
earliest being the San Ysidro, California attack on a McDonald’s in July
1983). Using Klarevas’ definition, we identified two cases with assault
weapons in the ten years when the federal Assault Weapons Ban was in
effect from September 1994 to September 2004 (the Columbine shooting in
1999 and an attack in Wakefield, Massachusetts in 2000 with an AK-47).
 Even using Klarevas’ cases, our numbers differ slightly from his because
we look at the 10-year periods from September 1984 to August 1994,
September 1994 to August 2004, and September 2004 to September 2014.
We only include part of 1984 and 2014 in our time range, whereas Klaveras
includes both years in their entirety.

The Mother Jones dataset also includes cases that don’t meet the FBI’s
definition of Mass Public Shootings, but since it is a widely cited source of
cases we have used it for our comparisons.

No matter which dataset we use, the number of mass shootings committed
with assault weapons is very small compared to the total number of mass
shootings. Looking at the number of attacks with assault weapons, the
Mother Jones list shows a difference of only one or two between each of the
three, ten-year periods. This holds true whether we use the traditional FBI
definition of 4-or-more killed or Klarevas’ definition of 6-or-more killed.
 The CPRC data is similar, showing differences of either zero, two, or three

https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                     6/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8801
                                                                                        public shootings                    Page 29
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime

attacks. None of these changes are large enough to prove the ban had any
impact on attacks.

Looking at attacks committed with any type of firearm, the differences that
Klarevas finds between the pre-ban and ban periods either completely
disappears or becomes just one or two attacks.




https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                     7/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8802
                                                                                        public shootings                    Page 30
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime




https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                     8/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8803
                                                                                        public shootings                    Page 31
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime




When we instead look at the number of fatalities, we see again that the
results are very sensitive to how Klarevas sets it up. When looking at mass
public shootings, there is very little evidence of a significant drop in deaths
from the assault weapons ban. Using the Mother Jones list of cases, we find
that compared to the preceding ten years, there is drop of only four deaths in
the decade of the assault weapons ban. That comes to 0.4 fewer deaths per
year. The CPRC data actually shows a slight increase in deaths from the ban
when it was in effect.

https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                     9/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8804
                                                                                        public shootings                    Page 32
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime

There is a similar pattern in deaths from mass shootings with 6 or more
fatalities. However, the difference between pre-ban and ban fatalities is
reduced when examining cases with 4 or more fatalities.




https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                    10/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8805
                                                                                        public shootings                    Page 33
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime




https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                    11/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8806
                                                                                        public shootings                    Page 34
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime




As we mentioned before, while it still doesn’t account for the fact that the
federal law didn’t change the law in all states, looking at the share of attacks
or deaths specifically from assault weapons seems a much more useful way
of testing Klarevas’ and other gun control advocates’ claims. But whether
we use Klarevas’ list of cases and definition of mass shootings or the Mother
Jones or CPRC lists and definitions, none of the results are consistent with
what Klarevas would predict. The share of attacks using assault weapons
should be lowest during the federal assault weapons ban. For both Klarevas
and Mother Jones, there was a continual drop over time in the share of
attacks committed with assault weapons. In both cases, the ten years after
the end of the assault weapons ban (September 2004 to August 2014) saw
the lowest share of shootings using assault weapons.




https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                    12/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8807
                                                                                        public shootings                    Page 35
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime




https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                    13/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8808
                                                                                        public shootings                    Page 36
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime




https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                    14/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8809
                                                                                        public shootings                    Page 37
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime




The same analysis can be done of the share of mass shooting and mass
public shooting deaths from assault weapons. Again, Klarevas’ data shows a
continual decline over time. The Mother Jones and CPRC data show even
steeper declines. Instead of the decade with the assault weapons ban
showing the lowest share of deaths from assault weapons, the pattern is
clearly the exact opposite of what gun control advocates would predict.
 This is true whether one uses the traditional FBI definition of 4-or-more
killed or Klarevas’ definition of 6-or-more killed.




https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                    15/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8810
                                                                                        public shootings                    Page 38
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime




https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                    16/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8811
                                                                                        public shootings                    Page 39
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime




“Arbitrariness”

Klarevas has claimed that Lott’s definition of mass public shootings was
“arbitrary.” But Lott was using the traditional FBI definition, and the point
of doing so is to focus only on the sorts of attacks that get the attention of
the news media. These attacks are intended to kill people in public places to
generate fear and media attention. But Klarevas doesn’t explain what he
thinks is wrong with the FBI definition.

In any case, as we have just shown, even Klarevas own numbers don’t show
that both the share of attacks and deaths from mass shootings is not at its
https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                    17/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8812
                                                                                        public shootings                    Page 40
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime

lowest during the federal assault weapon ban. Instead, his own numbers
show a continual decline over time. This is not consistent with his theory.




https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                    18/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8813
                                                                                        public shootings                    Page 41
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime

Conclusion

To do a proper analysis, one has to consider that some states had assault
weapons bans both before and after the federal ban. We want to compare
these states with those where the federal law actually imposed a new ban.
How did changes in the number of attacks in one type of state compare to
the changes in the other type of state?

Even if one doesn’t follow this approach, it still makes more sense to look at
the number of attacks or deaths from assault weapons, and compare those
changes with the changes for all firearms. When we do so, even Klarevas’
own definition of mass shootings doesn’t support his prediction that the
federal ban caused a decrease in attacks and deaths. And using Mother
Jones or CPRC data, we find evidence for the opposite of what Klarevas
would predict about deaths from mass shootings.

Looking at just the number of attacks or deaths, as Klarevas wants people to
do, shows why he looked at all attacks with firearms and not specifically at
attacks using assault weapons. It explains why he looks at mass shootings
with six or more deaths, and not at mass public shootings using the
traditional FBI definition of 4-or-more deaths. While Klarevas describes
cases that meet the FBI’s definition of mass public shootings, he doesn’t
account for why he applies the FBI definition to mass shootings but not to
mass public shootings. He provides no explanation for why he only picks
cases where 6 or more people have died.

     Facebook               Twitter              LinkedIn


Assault Weapons Ban, Gun Control Lies

  Share on Facebook
0
0



https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                    19/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8814
                                                                                        public shootings                    Page 42
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime




                By johnrlott

Related posts




                           Why Biden’s proposal to classify semi-automatic
rifles and magazines holding more than 10 rounds as Class III weapons
depends on whether Democrats take control of the Senate




                           Joe Biden explains that he would have voted
against the DC v Heller decision, the implication is that would allow the
government to ban all guns




                           Kamala Harris on her ability as president to use
an Executive Order to ban guns


2 Responses


   1.         Ron Ames says:
        May 9, 2018 at 9:56 AM
https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                    20/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8815
                                                                                        public shootings                    Page 43
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime

        People neglect to note that the ban only restricted the appearance of
        AR15 style rifles. They were still available during the ban.

        Reply

   2.         Mike says:
        March 4, 2019 at 2:56 PM

        Looking at this data reminds me of clinical trials: if the placebo (non-
        assault weapons) performs like the drug being controlled and tested
        (assault weapons), would the trial be considered successful?

        Hmm… I wonder if we would see a similar ‘decrease and increase’ with
        other weapons, like knives.

        Reply

Leave a Reply
Your email address will not be published. Required fields are marked *




Name *

Email *

Website

  Save my name, email, and website in this browser for the next time I
comment.
https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                    21/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8816
                                                                                        public shootings                    Page 44
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime

  Submit Comment


      Confirm you are NOT a spammer

Comments RSS Feed

Books




Gun Control Myths: How politicians, the media, and botched “studies” have
twisted the facts on gun control




The War On Guns: Arming Yourself Against Gun Control Lies




More Guns, Less Crime (University of Chicago Press, 3rd ed, 2010)




The Bias Against Guns

https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                    22/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8817
                                                                                        public shootings                    Page 45
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime




Straight Shooting: Firearms, Economics and Public Policy




       Stalked and Defenseless: How Gun Control Helped My Stalker
Murder My Husband in Front of Me




Freedomnomics, see Chapter 4 for a general overview of the economics of
crime




Dumbing Down the Courts: How Politics Keeps the Smartest Judges Off the
Bench

Archives
        December 2020
        November 2020
        October 2020
        September 2020
https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                    23/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8818
                                                                                        public shootings                    Page 46
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime

        August 2020
        July 2020
        June 2020
        May 2020
        April 2020
        March 2020
        February 2020
        January 2020
        December 2019
        November 2019
        October 2019
        September 2019
        August 2019
        July 2019
        June 2019
        May 2019
        April 2019
        March 2019
        February 2019
        January 2019
        December 2018
        November 2018
        October 2018
        September 2018
        August 2018
        July 2018
        June 2018
        May 2018
        April 2018
        March 2018
        February 2018
        January 2018
        December 2017
        November 2017
        October 2017
        September 2017
https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                    24/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8819
                                                                                        public shootings                    Page 47
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime

        August 2017
        July 2017
        June 2017
        May 2017
        April 2017
        March 2017
        February 2017
        January 2017
        December 2016
        November 2016
        October 2016
        September 2016
        August 2016
        July 2016
        June 2016
        May 2016
        April 2016
        March 2016
        February 2016
        January 2016
        December 2015
        November 2015
        October 2015
        September 2015
        August 2015
        July 2015
        June 2015
        May 2015
        April 2015
        March 2015
        February 2015
        January 2015
        December 2014
        November 2014
        October 2014
        September 2014
https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                    25/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8820
                                                                                        public shootings                    Page 48
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime

        August 2014
        July 2014
        June 2014
        May 2014
        April 2014
        March 2014
        February 2014
        January 2014
        December 2013
        November 2013
        October 2013
        September 2013
        August 2013
        July 2013
        May 2013
        February 2013
        January 2013

Click here to subscribe to our research updates
Search for:                                                   Search


        Popular
        Latest




UPDATED: Comparing Death Rates From Mass Public
Shootings And Mass Public Violence In The US And Europe

https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                    26/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8821
                                                                                        public shootings                    Page 49
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime

23 Jun , 2015

Updated: Murder And Homicide Rates Before And After Gun
Bans
16 Apr , 2016

Comparing Murder Rates And Gun Ownership Across Countries
31 Mar , 2014




Murders In US Very Concentrated: 54% Of US Counties In 2014
Had Zero Murders, 2% Of Counties Have 51% Of The Murders
25 Apr , 2017




As Shootings And Crime Climbing Dramatically, Gun Permit
Requests By New Yorkers Soared By 216%, But The Rate That
Permits Were Approved Feel By 81%
25 Dec , 2020


https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                    27/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8822
                                                                                        public shootings                    Page 50
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime




CBS’s Magnum PI Shows Criminals Using Machine Guns In
Holding Hostages At A Federal Government Building
24 Dec , 2020 Video




On The Michigan Talk Network With Steve Gruber: Andrew
Pollack Discusses The Covid-19 Stimulus Bill And Trump
Wanting More For Americans
23 Dec , 2020




On The Michigan Talk Network With Steve Gruber: Andrew
Pollack, Election Integrity And 75 Million Voters Concerned
About Some Republicans Throwing In The Towel
22 Dec , 2020
https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                    28/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8823
                                                                                        public shootings                    Page 51
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime


Search By Topic
        ANNUAL REPORT ON NUMBER OF CONCEALED HANDGUN
        PERMITS
        ASSAULT WEAPONS BAN
        CPRC RESEARCH
        PRE CPRC RESEARCH
        ABOUT THE CPRC
        BACKGROUND CHECKS
        BLOOMBERG’S GROUPS
        CONCEALED CARRY STATISTICS — ANNUAL REPORT
        CONCEALED CARRY — HOW LAW-ABIDING ARE PERMIT
        HOLDERS?
        CONCEALED HANDGUNS ALLOWED IN SCHOOLS, LIST OF
        STATES
        CONCEALED HANGUNS ALLOWED IN STATE CAPITOLS
        CONCEALED HANDGUNS ALLOWED IN SCHOOLS, HOW
        ITS HAS WORKED OUT
        CONCEALED HANDGUNS USED TO STOP MASS PUBLIC
        SHOOTINGS
        CONCEALED CARRY — OTHER
        CONSTITUTIONAL CARRY
        DATA FROM VARIOUS STUDIES
        DEATH PENALTY
        DEBATES
        DEFENSIVE GUN USES WITH CONCEALED HANDGUNS
        DEMOGRAPHICS OF MASS PUBLIC SHOOTERS
        FACT CHECKING THE MEDIA
        GUN BANS: MURDER AND HOMICIDE RATES BEFORE AND
        AFTER GUN BANS
        GUN CONTROL ADVOCATES REFUSE TO DEBATE
        GUN CONTROL LIES
        GUN-FREE ZONES
        GUN SHOW REGULATIONS
        ILLEGAL ALIEN CRIME
        IMPACT OF GUN CONTROL ON THE POOR
https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                    29/30
       Case
12/26/2020      3:19-cv-01537-BEN-JLB                  Document
                  Klarevas' false claims about the federal             73-2
                                                           assault weapons     Filed
                                                                           ban and mass12/28/20       PageID.8824
                                                                                        public shootings                    Page 52
                                                                                                         - Crime Prevention Research    of 54 Pre…
                                                                                                                                     CenterCrime

        INTERNATIONAL COMPARISONS
        MASS PUBLIC KILLINGS NON-SHOOTINGS
        MASS PUBLIC SHOOTINGS
        MASS PUBLIC SHOOTINGS IN GUN-FREE ZONES
        MEDIA APPEARANCES
        MEDIA BIAS ON GUNS
        MEDIA DISCUSSION ON THE CPRC
        MENTAL ILLNESS
        MORE GUNS, LESS CRIME
        NEWS COVERAGE OF CPRC
        OP-EDS
        POLICE OFFICER SAVED BY CONCEALED HANDGUN
        PERMIT HOLDER
        PUBLIC HEALTH RESEARCH
        RED FLAG LAWS
        REGISTRATION OF GUNS
        RESPONSES TO CRITICS
        SAFE STORAGE LAWS
        SCHOOL SECURITY
        SMART GUNS
        STAND YOUR GROUND
        SURVEYS ON GUN OWNERSHIP
        TALKS
        TELEVISION SHOW BIAS ON GUNS
        TESTIMONY
        WOMEN AND GUNS

© Copyright 2020 Crime Prevention Research Center TOP
For press inquiries please contact John Lott at johnrlott@crimeresearch.org
or (484) 802-5373 or Nikki Goeser at nikki@crimeresearch.org | Privacy
Policy | Terms of Service




https://crimeresearch.org/2018/05/klaveras-false-claims-about-the-federal-assault-weapons-ban-and-mass-public-shootings/                    30/30
Case 3:19-cv-01537-BEN-JLB Document 73-2 Filed 12/28/20 PageID.8825 Page 53 of 54




                                EXHIBIT 2
                     Case 3:19-cv-01537-BEN-JLB Document 73-2 Filed 12/28/20 PageID.8826 Page 54 of 54


Crime Prevention Research Center (CPRC)
Excel Workbook Data Entries under "Klarevas Data" Tab
Discrepancies with Klarevas Dataset Regarding Coding of High-Fatality Mass Shootings Involving Assault Weapons
Date      City          State   Killer             Murders Assault Deaths Weapons                       Sources
                                                           weapon from AW
6/18/1990 Jacksonville Florida James Pough               9        1      9 .30-                         http://www.nytimes.com/1990/06
                                                                           caliber                      /19/us/florida-gunman-kills-8-and-
                                                                           Universal                    wounds-6-in-office.html;
                                                                           M1                           http://www.nytimes.com/1990/06
                                                                           carbine                      /20/us/hazy-records-helped-
                                                                           rifle; .38-                  florida-gunman-buy-arms.html;
                                                                           caliber                      http://www.vpc.org/studies/wgun
                                                                           revolver                     900618.htm;
                                                                                                        http://www.nytimes.com/1990/06
                                                                                                        /19/us/florida-gunman-kills-8-and-
                                                                                                        wounds-6-in-
                                                                                                        office.html?pagewanted=all&src=
                                                                                                        pm
1/15/2003 Edinburg      Texas   Humberto Garza,          6        0        0 semi-auto 2+ semi-         https://law.justia.com/cases/texas
                                Robert Garza,                                rifles    automatic        /court-of-criminal-
                                Rodolfo Medrano,                                       SKS Norinco
                                                                                                        appeals/2008/17657.html
                                Juan Ramirez                                           7.62x39mm
                                                                                       rifles
 6/1/2006 Indianapolis IN       James Stewart,           7        0        0 pistol,     long gun       http://www.in.gov/judiciary/opinio
                                Desmond Turner                               long gun    had            ns/pdf/09281101rdr.pdf
                                                                                         7.62x39mm
                                                                                         cartridge
                                                                                         casings
3/10/2009 Kinston,      AL      Michael                 10        0        0 two semi- Bushmaster
          Samson,               McLendon                                     auto        XM-15 rifle,
          Geneva                                                             rifles, one SKS carbine
                                                                             handgun, rifle,
                                                                             one         handgun,
                                                                             shotgun     shotgun
1/19/2010 Appomattox VA         Christopher              8        0        0 rifle                      https://en.wikipedia.org/wiki/Appo
                                Speight                                                                 mattox_mass_murder
NOTE: Any cell that appears blank also appears blank in the original CPRC Excel Workbook
